Citation Nr: 0312073	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployablity (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1955 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision issued by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the veteran's disability rating for his 
lumbar spine condition from 10 percent to 20 percent and 
denied entitlement to a TDIU.

A hearing was held before the undersigned Acting Veterans Law 
Judge in December 2002.


REMAND

A review of the December 2002 hearing transcript reveals, at 
pages 2 and 3, that the veteran was scheduled for a VA 
examination the following day.  See 38 C.F.R. § 3.159(c)(2) 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the Memphis VA Medical Center 
and obtain the veteran's VA medical 
records from March 2001 to the present, 
inclusive of a December 2002 VA general 
medical examination report.

2.  Readjudicate the veteran's increased 
rating claim and TDIU claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



